Citation Nr: 1214700	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for generalized musculoskeletal pain.

4.  Entitlement to an initial evaluation in excess of 50 percent for depression.

5.  Entitlement to an evaluation in excess of 50 percent for bilateral pes planus with hammertoes.

6.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability.

8.  Entitlement to an effective date prior to September 26, 1994, for awards of service connection for cervical and lumbar spine disabilities, to include whether there is clear and unmistakable error (CUE) in a February 1991 rating decision.

9.  Entitlement to special monthly compensation for loss of use of bilateral lower extremities.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to June 1967 and from June 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has timely appealed the issues noted above.

Initially, the Veteran filed service connection for cervical and lumbar spine disorders in correspondence dated in May 1990.  Those claims were denied in a February 1991 rating decision, and a notice letter was sent in March 1991 informing the Veteran of that decision.  He petitioned to reopen those claims in a letter received on September 26, 1994.  After multiple appeals including to the Board and the United States Court of Appeals for Veterans Claims (Court), service connection was granted for cervical strain and lumbar strain in a December 2003 rating decision.  An effective date of September 26, 1994, was assigned as to both disabilities.  The Veteran expressed disagreement as to the disability ratings and effective dates assigned for those disabilities.  In a November 2004 statement, he contended that the February 1991 denial of service connection for his back and neck disabilities contained CUE.   Thus, the Board has characterized the earlier effective date claim as involving a CUE contention, consistent with the Veteran's assertions.   

The Veteran additionally filed a claim for generalized musculoskeletal pain, which was denied in a November 2008 rating decision.  During the appeal period, the Veteran's statements appear to indicate that this claim was intended to encompass osteoarthritis of various joints, including the ankles and feet.  At present, only the claim of generalized musculoskeletal pain is in appellate status.  Thus, the Board will refer the claims of arthritis of multiple joints to the RO for appropriate action, as noted below.

The issues of entitlement to special monthly compensation for loss of a creative organ, entitlement to unreimbursed medical expenses, entitlement to a separate disability evaluation for an anxiety disorder, and entitlement to service connection for a left shoulder/arm disorder, bilateral peripheral neuropathy of the upper and lower extremities, and osteoarthritis of various joints (excluding right knee and left ankle)-which the Veteran is asked to specifically identify-have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for right knee and left ankle disorders, increased evaluation for depression, bilateral pes planus with hammertoes, and cervical spine and lumbar spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran was diagnosed with musculoskeletal pain due to his abnormal gait secondary to multiple foot surgeries in a June 2003 VA treatment record.

2.  Generalized musculoskeletal pain is not a condition, disorder, disease, or disability for which service connection can be granted.

3.  A February 1991 rating decision denying service connection for cervical and lumbar spine disorders is final.

4.  An April 1991 correspondence specifically limits disagreement with the February 1991 rating decision to the issue of increased evaluation for his seizure disorder and does not express disagreement with adjudication of the cervical and lumbar spine issues in that rating decision.

5.  While new evidence was received within the one year appellate period following the February 1991 rating decision, such evidence is not considered material as it was either redundant or does not relate to an unestablished fact necessary to substantiate the claim denied in the February 1991 rating decision.

6.  The February 1991 rating decision denying service connection for cervical and lumbar spine disorders was supportable by the evidence then of record and was consistent with the applicable law and regulations extant at that time.

7.  The Veteran submitted a claim to reopen service connection for cervical and lumbar spine disorders on September 26, 1994.

8.  The competent and probative evidence of record fails to demonstrate loss of use of the lower extremities.






CONCLUSIONS OF LAW

1.  The criteria establishing service connection for generalized musculoskeletal pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The unappealed and final February 1991 rating decision denying service connection for cervical and lumbar spine disorders does not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

3.  The criteria establishing an effective date prior to September 26, 1994, for the awards of service connection for cervical and lumbar spine disorders have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).

4.  The requirements for special monthly compensation have not been met. 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the Veteran's generalized musculoskeletal pain claim, he was sent a letter in April 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to that issue.

As to the issue of an earlier effective date for awards of cervical and lumbar spine disorders, such claim arises from an appeal of the initial evaluation and assignment of an effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required under VCAA for the earlier effective date claim in this case.

Moreover, the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA is inapplicable to CUE claims in Board decisions).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  See Id. (emphasis added).

Considering the record in light of the above and in view of the Board's dismissal of the CUE claim for pleading insufficiency, any further discussion of any VA notification or development duties owed the Veteran in connection to his CUE claim is unnecessary.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Claim of Service Connection for Generalized Musculoskeletal Pain

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

On appeal, the Veteran has indicated that he wishes to be service connected for various "musculoskeletal disorders" of his hands, feet, neck, back, knees, and shoulders.  The Board notes that service connection is already in effect for pes planus with hammertoes, cervical strain, lumbosacral strain, and residuals of a fracture of the left ring finger and the arthtritic symptomatology associated with such disabilities has already been contemplated under the rating schedule.  However, insofar as the Veteran has claimed service connection for generalized musculoskeletal pain and such was adjudicated and appealed to the Board, the claim must be denied at this time.  

In asserting a claim for service connection for musculoskeletal pain, the Veteran has submitted a June 2003 VA treatment note diagnosing "musculoskeletal pain likely related to abnormal gait secondary to multiple foot surgeries."  He has submitted this treatment note, and several others which note osteoarthritis and degenerative disc disease throughout the appeal period.

The Veteran's numerous statements of record throughout the appeal period express his belief that he should be additionally compensated for pain and numbness in his "bones in his feet, ankles, legs, hands, arms, and several other parts of his body."

A claim for generalized musculoskeletal pain was denied in a November 2008 rating decision; the Veteran timely appealed that decision and was issued a statement of the case on that issue in June 2009.  He submitted a substantive appeal, VA Form 9, to that statement of the case in June 2009, in which he indicated osteoarthritis and peripheral neuropathy were demonstrated throughout his treatment records and are due to his service-connected disabilities.

While the Board acknowledges that the Veteran has been diagnosed with a generalized musculoskeletal pain condition and that such condition has been related to an abnormal gait caused by his service-connected feet disorder, such diagnosed condition cannot support a grant of service connection here, because generalized pain is not a disability under VA regulations.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).


In light of the above, the Board finds that the Veteran's claim for generalized musculoskeletal pain must be denied.  See 38 C.F.R. § 3.303; Sanchez-Benitez, supra; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Insofar as the Veteran's claim of service connection for musculoskeletal pain encompassed claims for peripheral neuropathy or osteoarthritis, the Board has referred separate claims for those disorders in the Introduction, which have yet to be adequately considered and adjudicated by the RO.  The Board notes that the instant decision is specifically limited to the claim for generalized musculoskeletal pain.  

Earlier Effective Date Claim for Award of Service Connection for Cervical and Lumbar Spine Disorders

Service connection for cervical and lumbar disorders was originally considered and denied by the RO in a February 1991 rating decision.  Initially, the Board finds that such February 1991 rating action is final.  As will be discussed below, the Veteran did not submit a notice of disagreement with that February 1991 rating decision within one year of notification of its issuance regarding the issues of service connection therein decided.  

A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision of the agency of original jurisdiction (AOJ, which is the RO in this case) and a desire to contest the result.  38 C.F.R. § 20.201 (2011) (emphasis added).  No special wording is required, but the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with the determination and a desire for appellate review.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) has described the notice of disagreement as the least burdensome of procedural requirements in veterans benefits law.  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010).

The Board notes that from the Veteran filed a notice of disagreement with that February 1991 rating decision in April 1991; however, that April 1991 notice of disagreement was specifically limited to the issue of increased evaluation for a seizure disorder, which had also been adjudicated in the February 1991 rating decision.  The April 1991 communication made no mention to his cervical or lumbar spine disorders.  Thus, as VA did not receive a written communication from either the Veteran or his authorized representative within one year of the February 1991 rating decision expressing dissatisfaction with the adjudication of the cervical and lumbar spine disorders, that rating decision is final with respect to those issues.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

The Board acknowledges that, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. §§ 3.156(b), 20.302; Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

The February 1991 rating decision denied both the cervical and lumbar spine disorders on the basis that the evidence of record did not demonstrate the requisite link to military service or a service-connected disability.  The February 1991 rating decision specifically indicated that the lumbar spine disorder appeared to be onset "more or less concurrent[ly] in time with that of the 1987 motor vehicle accident, by the Veteran's own words," and that the etiology of his cervical and lumbar spine disorders as a result of his seizures and subsequent falls was "rather speculative, at best."

In this case, the Board has reviewed the submitted documents by the Veteran within one year after the February 1991 rating decision, as well as any VA treatment records that would have been in VA's constructive possession during that period.  VA and private medical records from that time period were either duplicates of the medical records already of record, or demonstrated continued treatment and complaints for cervical and lumbar spine disorders.  Such evidence, while possibly new, would not be material in this case because such does not address the missing information necessary for an award of benefits-namely, evidence of a nexus to service.  See 38 C.F.R. § 3.156(a), (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Incidentally, the Board also notes that no new official department records were associated with the claims file during that time.  See 38 C.F.R. § 3.156(c).

Accordingly, the Board finds that the February 1991 rating decision is final.  As the finality of the February 1991 rating decision has been established, the discussion will now turn to the issue of CUE with respect to that decision.  

A decision of a duly constituted rating agency or other agency of original jurisdiction will be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification of such.  See 38 C.F.R. § 3.104(a) (2011).  

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a) (2011).

A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  

A claim of CUE is a collateral attack on a final decision by a VA Regional Office or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

The Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).  

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).  

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.

The law with respect to service connection, as in effect at the time of the February 1991 rating decision, will now be outlined.  In general, service connection is established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

In this case, the Veteran's service treatment records do not demonstrate any cervical or lumbar spine disorders, or treatment for any pain or other symptomatology of those areas.  In fact, the Veteran did not aver at the time of the February 1991 decision that his lumbar and cervical spine disorders were due to service.  Rather he argued that his back disorder was caused by his service-connected foot problems, and also that his back and neck disorders resulted from injuries received in falls caused by his service-connected seizure disorder.  He did not, at that time, assert any specific incident or date of a seizure which caused a cervical or lumbar spine disorder.  The Veteran specifically stated in his April 1990 RO hearing that he had a "hernia in [his] neck caused from a seizure" which was a result of falling "off the porch" and hurting his neck.  The Veteran additionally stated at his hearing that his lower back pain was due to his neck and/or his service-connected foot condition.

The medical evidence of record prior to the February 1991 rating decision, but since discharge from service, demonstrates several instances of treatment and complaints of pain in the lower back and neck.  In an October 1990 private orthopedic examination, the Veteran was diagnosed with a herniated nucleus pulpous C6-7 with neck pain radiating to his interscapular and trapezius muscles.  That examination additionally noted that the Veteran had lower back pain, but did not diagnose any specific lumbar spine disorder.  

Other medical treatment records document several instances of neck and lower back pain beginning in or around January 1987 when the Veteran was involved in a motor vehicle accident.  The Board specifically notes an October 1989 lumbar spine consultation when noted that the Veteran reported his lower back pain had began in approximately 1987 following a motor vehicle accident in January 1987.  Contemporaneous records from February 1987 demonstrate the Veteran was diagnosed with lower back pain with "whiplash" from a January 1987 motor vehicle accident.  July and September 1987 treatment records document continued right eye, neck and lower back pain complaints stemming from the January 1987 motor vehicle accident.  In September 1987 the Veteran was diagnosed with chronic strain.

Also of record are treatment reports from the Veteran's postal service job which document a history of seizure activity while at work as a mail handler.  Those records additionally confirm neck and lower back pain beginning shortly after the documented January 1987 motor vehicle accident.

A November 1990 VA examination for the Veteran's seizures referenced a 1989 hospital admission in which one of his complaints involved low back pain.  The examiner noted that examination conducted in association with that 1989 admission did not reveal objective findings consistent with the lower back pain complaints raised by the Veteran.  Moreover, there was no evidence of neurological impairment regarding the lower back pain.

On appeal at this time, the Veteran has argued that is entitled to an earlier effective date for his grant of service connection for neck and low back disabilities because the "same information used to approve [his] claim in 2004 was overlooked in 1989."  In a July 2005 statement, the Veteran indicated that he submitted evidence of several falls at work at the postal service when he initially filed his claim, and that such information was the basis for his grant of benefits in 2004.

While the Board acknowledges that the Veteran submitted evidence of falls, including in the workplace, in association with his original claim of service connection, the claim of CUE must be denied.  Indeed, the medical evidence of record at the time of the February 1991 rating decision did not relate the Veteran's seizure disorder to his cervical and lumbar spine disorders.  Rather, the evidence at that time linked the Veteran's lumbar and cervical spine disorders to a post-service motor vehicle accident, or possibly to his foot condition.  

Significantly, the Board notes the lack of any specific incident or event documenting a seizure event which resulted in an actual injury to the Veteran's lumbar or cervical spine for which he was contemporaneously treated.  The record is simply void of any evidence that he injured his lower back or neck during a seizure event and sought treatment concurrently for that resultant injury.  Instead, the record is rife with evidence, including the Veteran's own statements, linking the onset of his lower back and neck problems to a January 1987 motor vehicle accident.

The only evidence that purported to link back and neck disorders to falls due to the seizure disorder was the Veteran's lay evidence of record at that time.  The Board notes that such lay evidence directly conflicted with the Veteran's other statements of record at that time regarding etiology of the neck and back pain, which could be deemed more probative because they were made during the course of medical treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, the Veteran's arguments that the February 1991 rating decision contained CUE undervalue the significance of the April 2003 VA examiner's nexus opinion, which was the basis for the grant of benefits.  Prior to that opinion, the balance of the evidence weighed against a grant of benefits; but significantly, after that examiner provided a positive relationship between the Veteran's falls at work due to seizures and his cervical and lumbar spine disorders, service connection was awarded.  

Thus, while some evidence on which the Veteran's claim was granted was submitted in 1989, as he stated, the Board cannot find CUE in the February 1991 rating decision.  Simply put, given the absence of competent medical evidence linking neck and back disorders to the Veteran's seizure-related falls prior to the April 2003 VA examiner's opinion, the denial rendered in February 1991 cannot be found to be undebatably wrong, nor did such denial represent a misapplication of the law as then in effect.  Accordingly, the Board must find that the evidence of record in February 1991 does not compel finding of CUE in this case.  See 38 C.F.R. § 3.105; Fugo, supra.

As the arguments raised in the record do not meet the specificity required for allegations of CUE, the Board will therefore dismiss the Veteran's claim without prejudice.  Id; see also Hillyard v. Shinseki, 24 Vet. App. 343 (2011) (holding that there is a difference between the Board and RO decisions with respect to CUE claims, particularly in light of Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 699 (Fed. Cir. 2000) and 38 C.F.R. § 20.1409(c) which note that Board decisions of CUE cannot be re-challenged and are to dismissed with prejudice on subsequent attempts, while RO decisions are not subject to similar treatment).

Next, turning to the Veteran's earlier effective date claim on a basis other than CUE, the Board notes that unless specifically provided otherwise, the effective date of an award of compensation based on a claim, which has been reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  Awards based on new and material evidence received after final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r) (2011). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

In this case, the Veteran submitted a claim to reopen his previously denied claims of service connection for cervical and lumbar spine disorders on September 26, 1994.  Such is the date on which the awards of service connection have been assigned.  No other statement was received prior to September 26, 1994, but following the last final denial in February 1991, that may be deemed as an informal claim under 38 C.F.R. § 3.155.

Accordingly, the Board finds that an earlier effective date on a basis other than CUE is not warranted on the evidence of record in this case.  See Id.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Special Monthly Compensation

Special monthly compensation under 38 U.S.C.A. § 1114(l) is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person. 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

Again, the Veteran is service-connected for bilateral pes planus with hammertoes, as well as cervical and lumbar disabilities.  As noted above, to be entitled to an award of special monthly compensation, there must be a showing of loss of use of one hand or one foot.  Such has not been demonstrated in the instant case.  Indeed, VA neurologic examination in March 2010 indicated entirely normal motor strength of all extremities, as well as normal deep tendon reflexes.  While peripheral neuropathy was found, which affected the lower extremities, it was noted to be mild.  The Veteran had intact sensation to pin touch, vibration, proprioception, two-point discrimination, and double simultaneous stimulation, with the exception of a mild decrease in pin sensation of the bilateral ankles.  The Veteran used a cane to ambulate, but his finger to nose, heel to shin, and rapid alternating movements were intact.  His tandem gait was moderately unsteady.  The Veteran used a cane for ambulation, which he needed for balance.  He could perform all activities of daily living.  

Another March 2010 VA examination again noted the Veteran's use of a cane for ambulation.  The Veteran occasionally also used a wheeled walker.  His gait was unsteady and he had fallen several times.  Walking was limited to 25-50 meters, and he could only stand for 15 to 20 minutes.  Objective testing indicated decreased sensation of the right little finger, as well as depressed reflexes on the bilateral biceps and triceps.  

The above evidence indicates some sensory deficit and shows limited ambulation and reliance on assistive devices including a cane and a walker.  However, such evidence does not demonstrate loss of use of any extremity under the meaning of the relevant regulations.  Moreover, no other evidence of record shows such loss of use.  Furthermore, the Veteran is not blind or permanently bedridden, and has not been shown to be so helpless as to be in need of regular aid and attendance of another person.  With respect to this last requirement, it is again noted that the Veteran could perform his activities of daily living, though with difficulty.  He was able to eat, groom, take a bath, toilet, and dress himself.

For the foregoing reasons, a grant of special monthly compensation is not warranted here. 


ORDER

Entitlement to service connection for generalized musculoskeletal pain is denied.

The claim of CUE in the prior February 1991 rating decision, denying entitlement to service connection for cervical and lumbar spine disorders, is dismissed without prejudice.

An effective date prior to September 26, 1994, for awards of service connection for cervical and lumbar spine disabilities, is denied. 

Entitlement to special monthly compensation is denied.


REMAND

Service connection for depression was granted in a May 2007 rating decision, at which time a 50 percent evaluation was assigned effective January 20, 2006.  In June 2007 correspondence, the Veteran stated that he appealed that 50 percent evaluation for just his depression.  The Board construes such statement to be a notice of disagreement with this assigned initial evaluation for his depression.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

Since the Veteran properly submitted a notice of disagreement within a year of the initial assignment of his disability evaluation for depression, he has properly initiated the appeals process in regard to that claim.  See 38 C.F.R. § 20.200 (2011).  Accordingly, VA has a duty to issue a statement of the case on that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to that issue.

On appeal, the Veteran has asserted that his right knee and left ankle disorders, including osteoarthritis and generalized pain complaints, are due to his service-connected disabilities, particularly his bilateral foot disabilities.  The record does not contain any competent medical opinions addressing secondary service connection and thus such should be accomplished on remand.  

Additionally, the Veteran has expressed his belief that his currently assigned 50 percent evaluation for bilateral pes planus with hammertoes is not fully compensating all of the disabilities associated with that disorder; in particular, he has asserted that he has bilateral hallux valgus deformities with callosities and bunion formations should be evaluated separately from his bilateral pes planus.  The Veteran's last VA orthopedic examination of the feet was performed in March 2010.  In light of the assertions of record and the length of time since the Veteran's last foot examination, the Board finds that on remand another VA examination should be afforded to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Turning to the Veteran's cervical and lumbar spine disorders, the record reflects a history of cervical and lumbar spine radiculopathy associated with his disabilities, as well as peripheral neuropathy of unknown etiology.  The Veteran underwent a VA examination most recently in March 2010, but the Board notes that the examiner does not address what symptomatology is separately attributable to those separate and distinct diagnosed disorders.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the Board finds that a remand is necessary in this case in order to adequately address those particular manifestations of the Veteran's cervical and lumbar spine disabilities.  See Estaban v. Brown, 6 Vet. App. 259 (1994) (separate evaluations may be assigned for separate and distinct manifestations of the Veteran's disability, if the symptomatology does not overlap).

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his increased evaluation claim for depression (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is received. 

2.  Obtain any relevant VA treatment records from the Glen Burnie VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2010 and associate those documents with the claims file.

3.  Schedule the Veteran for VA orthopedic examination to determine whether his claimed right knee disorder is related to military service or to any of his service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any right knee disorders found, including any arthritic condition thereof.  

The examiner should then opine whether any right knee disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service.

The examiner should also state whether any right knee disorder found is more likely, less likely or at least as likely as not caused or aggravated (e.g., made permanently worse beyond the normal progression of that disease) by his service-connected bilateral foot and lumbar spine disorders.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for VA orthopedic examination to determine whether his claimed left ankle disorder is related to military service or his service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any left ankle disorders found, including any arthritic condition thereof.  

The examiner should then opine whether any left ankle disorder found is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service.

The examiner should also state whether any left ankle disorder found is more likely, less likely or at least as likely as not caused or aggravated (e.g., made permanently worse beyond the normal progression of that disease) by his service-connected bilateral foot and lumbar spine disorders.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA foot examination in order to determine the current nature and severity of his service-connected bilateral pes planus with hammertoes.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all symptomatology associated with the Veteran's bilateral pes planus with hammertoes.  It should be noted whether the currently assigned 50 percent rating under Diagnostic Code 5276, contemplating pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, fully addresses the Veteran's disability picture.  If not, the examiner should state whether the Veteran's bilateral pes planus creates an exceptional disability picture, either by causing marked interference with employment or frequent hospitalizations.  

Range of motion testing should also be conducted, and the examiner should note any additional limitation due to factors such as pain, weakness, fatigability, and incoordination, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.  The examiner should also discuss flare-ups, noting their frequency and duration, and estimating any additional loss of motion, expressed in degrees, associated with such flare-ups.  Finally, the examiner should comment as to whether there is any ankylosis.

The examiner should also identify any other disabilities of the feet aside from the service-connected  pes planus with hammertoes.  For any additional disability diagnosed, the examiner should indicate whether there are any associated symptoms that are separate and distinct from those already addressed by the criteria for pes planus under Diagnostic Code 5276.  If so, such symptoms should be described.  

If the Veteran is found to have foot disorders in addition to his service-connected pes planus with hammertoes, that involve separate and distinct symptoms from those associated with the pes planus with hammertoes, then the examiner should opine as to whether such separate disorders (e.g., hallux valgus, bunions, etc.) are more likely, less likely, or at least as likely as not caused or aggravated (e.g., made permanently worse beyond the normal progression of that disease) by the Veteran's bilateral pes planus with hammertoes.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current nature and severity of his cervical spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

The VA examiner should conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and should note the frequency of duration of any such flare-ups.  The examiner should also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The examiner should also specifically comment on the following:

(a) Whether there is any ankylosis, either favorable or unfavorable, of the cervical spine.

(b) Whether the Veteran has intervertebral disc syndrome of the cervical spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner should also conduct a full neurologic test and such should be reported in detail; the examiner should specifically render an opinion as to whether such symptomatology is mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology is more closely approximate to incomplete or complete paralysis of the affected nerves.  

After that neurologic testing, the examiner should opine whether the Veteran has any radiculopathy or neuropathy of upper extremities, and if so, whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to his cervical spine disability, or related to some other neurologic disorder, such as the Veteran's seizure disorder or bilateral peripheral neuropathy of the upper extremities.  

The examiner should specifically discuss the Veteran's history of both bilateral peripheral neuropathy, other neurological disorders (such as his service-connected seizure disorder) and cervical radiculopathy, and to the best of his/her ability, identify which symptoms are attributable to each of those disorders.  If the examiner is unable to separate the manifestations of those disorders, such should be specifically stated.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current nature and severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

The VA examiner should conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and should note the frequency of duration of any such flare-ups.  The examiner should also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The examiner should also specifically comment on the following:

(c) Whether there is muscle spasming or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(d) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(e) Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner should also conduct a full neurologic test and such should be reported in detail; the examiner should specifically render an opinion as to whether such symptomatology is mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology is more closely approximate to incomplete or complete paralysis of the affected nerves.  

After that neurologic testing, the examiner should opine whether the Veteran has any radiculopathy or neuropathy of lower extremities, and if so, whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to his lumbar spine disability, or related to some other neurologic disorder, such as the Veteran's seizure disorder or bilateral peripheral neuropathy of the upper extremities.  

The examiner should specifically discuss the Veteran's history of both bilateral peripheral neuropathy, other neurological disorders (such as his service-connected seizure disorder) and lumbar radiculopathy, and to the best of his/her ability, identify which symptoms are attributable to each of those disorders.  If the examiner is unable to separate the manifestations of those disorders, such should be specifically stated.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for right knee and left ankle disorders, increased evaluation claims for bilateral pes planus with hammertoes, cervical spine and lumbar spine disabilities, and his claim for special monthly compensation for loss of use of his bilateral lower extremities.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


